DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 4 are pending.  Claims 1 and 4 were amended.  Claims 5 – 11 were previously withdrawn.

Specification
Amendments to the specification were received on 2 August 2022.  These amendments are acceptable.

	Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1 and 4 have been fully considered and resolve the issues of indefiniteness.  The rejections of 25 May 2022 have been withdrawn. 

35 USC §101 
	Applicant accepted the invitation to participate in the DSMER pilot program, and therefore Applicant’s reply properly excluded a response to 35 U.S.C. 101 rejection.

35 USC §102 
Applicant’s amendments with respect to claims 1 and 4 have been fully considered.  The Examiner agrees that, Lee does not explicitly teach the new limitations of “the gravitation direction is obtained instantaneously” or “a difference of the preset first angle and the extracted second angle” as added to the amended claims.

35 USC §103 
As discussed above, Applicant’s amendments with respect to claims 1 and 4 have been fully considered, and Lee does not explicitly teach the new limitations of claim 1.
 
Claim Interpretation
Claims 1 and 4, as amended, include the elements of “a signal detection processor” and “a behavior estimation processor”.  A review of the specification finds no reference to either term.  
Page 36 of the specification describes a “signal detection unit 60” that “includes a power generation unit (environmental vibration type or photoelectric conversion type) 68, a power storage unit (battery) 66, the three-axis acceleration sensor 72, the three-axis geomagnetism sensor 74, a signal amplifier group 76, an A/D converter (analog to digital converter) 78, the control unit 80, the memory unit 82 and a communication control unit 84”.   Page 39 of the specification includes “The behavior estimation engine 56 of a behavior estimation unit 54 of the edge device 42 performs behavior estimation”, and page 42 of the specification describes “The contents of the hardware configuration 62 (communication control unit 86, control unit 81 and memory unit 83) belonging to the signal detection unit 60 set in the edge device 42 also serve as the hardware configuration 63 that performs the process of the behavior estimation unit 54.” 
Therefore, for the purpose of the instant examination, the Examiner interprets the “signal detection processor” as equivalent to “control unit 80” and the “behavior estimation processor” as equivalent to “control unit 81”.  As the specification is silent with respect to and details of the “control unit 80” or the “control unit 81”, the Examiner interprets these as generic microprocessors. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim includes the limitations of “a signal detection processor”, “a behavior estimation processor”, and “an object be operated”.  There is further use of these three elements in the claim, and these elements should either be removed or be referenced by other elements in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A behavior estimating method for estimating behavior of a person to be measured equipped with an activity meter using an acceleration sensor, a signal detection processor, and a behavior estimation processor, the method comprising: 
handling an object be operated; 
presetting a first angle between a gravitation direction and a direction of action of a predetermined person with an average height; 
acquiring different acceleration waveforms from the activity meter; 
extracting a second angle between the gravitation direction and the direction of action of the person to be measured from the acceleration waveforms, wherein the gravitation direction is obtained instantaneously; 
performing a coordinate transformation process among the acceleration waveforms based upon a difference of the preset first angle and the extracted second angle; and
performing behavior estimation of the person being measured using a result of the coordinate transformation. 

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “presetting a first angle”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “presetting” in the context of this claim encompasses the user defining a term that will be used in mathematical computations.
The limitation of “acquiring different acceleration waveforms”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  This calculation encompasses the mathematical operation of a derivative with respect to time, in this case a derivative of velocity with respect to time, or a second derivative of position with respect to time.  Alternatively, this is an example of data acquisition, where the acceleration waveforms are provided in order to perform the calculations recited by the abstract idea.
The limitation of “extracting a second angle”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, “extracting” in the context of this claim encompasses the user calculating mathematical dot product between a vector in terms of the device coordinates and a vector in terms of the direction of gravity.
The limitation of “performing a coordinate transformation process”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, the recited “process” involves a multiplication of a vector oriented along device coordinates by the angle calculated in the previous step to produce an equivalent vector in terms of a coordinate system relative to the center of the Earth.
The limitation of “performing behavior estimation”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, “behavior estimation” in the context of the claim could be a mathematical comparison to 0 which would detect a stationary user, or a comparison to a threshold to determine if the user is jogging or sprinting.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim includes “a person”, “an activity meter”, “an acceleration sensor”, “a signal detection processor”, “a behavior estimation processor”, and “an object”.  The “person” is recited at a high level of generality, and lacks specific narrowing details about the person or the behaviors the person might exhibit while using the activity meter.  The activity meter and acceleration sensor are both recited at a high level of generality, and lacks specific narrowing details about the type of activity meter, the details of the sensor, or any connection between the activity meter and the person.  The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regarding how the data is produced or what the data represents.  The “signal detection processor” and “behavior estimation processor” are recited at a high level of generality, and lacks specific narrowing details about their construction or how they are used. As described above, these are interpreted as generic microprocessors.  Likewise, the “object” is recited at a high level of generality, and lacks specific narrowing details about what an “object” comprises.  There is no connection between the “signal detection processor”, “behavior estimation processor” and “object” with the other elements of the claim, and the claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a person, an object, an activity meter, and a pair of processors, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.
Independent claim 4 is similar to claim 1, and does not add additional elements that could be analyzed as amounting to “significantly more” than the identified abstract idea, when considered separately or as an ordered combination.  The claim is not patent eligible.
Dependent claims 2 and 3 add further mathematical operations to the abstract idea, but do not add additional elements that, when considered individually and as an ordered combination with the elements of independent claim 1, could be analyzed as amounting to “significantly more” than the identified abstract idea.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2016/0169680 (hereinafter 'Lee) in view of Shirokura et al., US 2013/0133968 (hereinafter 'Shirokura').

Regarding claim 1: Lee teaches a behavior estimating method for estimating behavior of a person to be measured equipped with an activity meter using an acceleration sensor, a signal detection processor, and a behavior estimation processor ([0027, 0046, Fig 1]: discloses a device that determines the body posture of the user in order to provide feedback during exercises, where the device includes a three-dimensional accelerometer and a controller 110, which is interpreted as performing the generic processing functions for signal detection and behavior estimation, as discussed above), the method comprising: 
handling an object be operated ([0054; Fig 1]: discloses a device 100 that moves in a 3D space); 
presetting a first angle between a gravitation direction and a direction of action of a predetermined person ([0027, 0047, 0055, Fig 3]: discloses defining a reference condition in terms of the body-oriented reference system, where posture is defined as “the direction of gravity with respect to the body reference system”, and therefore a standing position is defined as the vector (0, -1, 0) as shown in the figure); 
acquiring different acceleration waveforms from the activity meter ([0047, 0051]: discloses acceleration signals corresponding to movements of the body part that the device is attached to, acquired from a three-dimensional accelerometer that produces data in X, Y, and Z); 
extracting a second angle between the gravitation direction and the direction of action of the person to be measured from the acceleration waveforms ([0057, 0065, 0067, Fig 6]: discloses creating a collection of observed points on the unit g-sphere, and finding 5 zones with respect to gravity, where each zone has a different angle); 
performing a coordinate transformation process among the acceleration waveforms based upon a difference of the preset first angle and the extracted second angle ([0055, 0060 – 0063]: discloses transforming the collected data on the unit g-sphere and rotating it to align with the body-oriented frame of reference, where the second angle is changing as the user moves the device); and
performing behavior estimation of the person being measured using a result of the coordinate transformation ([0058, Fig 6]: discloses determining the orientation of the user based on the postures defined by the body-oriented frame of reference, including supine, upright, and prone positions).

Lee is silent with respect to 
an average height; and 
the gravitation direction is obtained instantaneously.

Shirokura discloses the control of an inverted pendulum type vehicle ([0009]) that includes 
an average height ([0107]: discloses a predetermined posture or standard posture of a rider of the vehicle); and 
the gravitation direction is obtained instantaneously ([0107, 0186, 0187]: discloses calculating an angle between the center-of-gravity-offset desired velocity and a feedback manipulated variable component, where the tilt angle calculation uses a predefined reference posture of the user). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lee in view of Shirokura to continuously acquire the direction of gravity as the device is moved due to the motion of the user or the vehicle that the user is located within.

Regarding claim 2: Lee in view of Shirokura teaches the behavior estimating method of Claim 1, as discussed above, wherein a threshold value used for the behavior estimation is allowed to be changed depending upon the second angle (Lee: [0056]: discloses setting a maximal spatial distance allowed between different samples).

Regarding claim 4: Lee teaches a behavior estimating system including a signal detection unit and a behavior estimation unit ([0027, 0046, Fig 1]: discloses a device that determines the body posture of the user in order to provide feedback during exercises, where the device includes a controller 110, which is interpreted as performing the generic processing functions for signal detection and behavior estimation, as discussed above), wherein: 
an object to be operated is handled ([0054; Fig 1]: discloses a device 100 that moves in a 3D space); 
a first angle is preset between a gravitation direction and a direction of action of a person ([0027, 0047, 0055, Fig 3]: discloses defining a reference condition in terms of the body-oriented reference system, where posture is defined as “the direction of gravity with respect to the body reference system”, and therefore a standing position is defined as the vector (0, -1, 0) as shown in the figure);  ; 
the signal detection unit includes an acceleration sensor ([0046, 0047]: discloses a device that includes a three-dimensional accelerometer); 
the signal detection unit generates different acceleration waveforms ([0047, 0051]: discloses acceleration signals corresponding to movements of the body part that the device is attached to, acquired from a three-dimensional accelerometer that produces data in X, Y, and Z); 
a second angle between the gravitation direction and the direction of action of the person to be measured is acquired from the acceleration waveforms ([0057, 0065, 0067, Fig 6]: discloses creating a collection of observed points on the unit g-sphere, and finding 5 zones with respect to gravity, where each zone has a different angle);
the signal detection unit performs a coordinate transformation process among the acceleration waveforms based upon a difference of the preset first angle and the extracted second angle ([0055, 0060 – 0063]: discloses transforming the collected data on the unit g-sphere and rotating it to align with the body-oriented frame of reference, where the second angle is changing as the user moves the device); and
the behavior estimation unit performs behavior estimation of the person to be measured based upon a result of the coordinate transformation process ([0058, Fig 6]: discloses determining the orientation of the user based on the postures defined by the body-oriented frame of reference, including supine, upright, and prone positions). 

Lee is silent with respect to 
an average height; and 
the gravitation direction is obtained instantaneously.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lee in view of Shirokura to continuously acquire the direction of gravity as the device is moved due to the motion of the user or the vehicle that the user is located within.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Müller, “Information Retrieval for Music and Motion”, (hereinafter 'Müller').

Regarding claim 3: Lee in view of Shirokura teaches the behavior estimating method of Claim 1, as discussed above.
Lee in view of Shirokura is silent with respect to wherein 
an extension/contraction matching technique is employed in at least part of the behavior estimation process.

Müller discloses the use of Dynamix Time Warping (DTW) “to find an optimal alignment between two given (time-dependent) sequences ([page 69, first paragraph)” that includes finding the lowest overall cost to align one sequence of values with another ([page 70, first paragraph]).  Tis technique is disclosed as “a well-established method to account for temporal variations in the comparison of related time series ([page 82, first paragraph of section 4.5]).”

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Lee in view of Shirokura in view of Müller to account for differences in the time that different data points are acquired when monitoring the orientation of the subject.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 27-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857